PER CURIAM.
We affirm appellant’s convictions for burglary. We note, however, that one of the two concurrent sentences specified 266 days credit for jail time while the other authorized 226 days credit for jail time. The record reflects that 266 days elapsed between the date appellant was arrested and the date he was sentenced. Accordingly, we remand the case bearing trial court number 80-881CF with directions that the court make the appropriate correction for jail time credit.
GRIMES, A. C. J., and OTT and SCHOONOVER, JJ., concur.